DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2021 has been entered.
 
Response to Remarks
The amendments received on 06/22/2021 have been entered, considered, and an action on the merits follows.
Previous claim objections are hereby withdrawn due to the amended claims.
Applicant’s amendments, along with the examiner’s amendments listed below, have obviated the previous rejections of record, thus placing claims 1-16 and 32-37 in condition for allowance. The allowance of said claims are addressed in the Office Action below.
Applicant’s arguments regarding claim 1 rejection under 35 U.S.C. 102, found on pages 9-12 have been considered and is persuasive. On page 10, last paragraph, the Applicant states that Frischmann (DE 2240921 A1) “relies on a continuous and unlimited relative angular displacement between the two rings in order to properly function”, thus, not meeting amended claim 1 limitation “a phase shifter… adapted to shift the position of the second ring at a shift angle relative to the first ring, the shift angle being between a minimum angle and a maximum angle”. The examiner agrees and states that continuous, unlimited relative angular displacement between the two rings results in infinite phase angle difference between the rings, as the rotation of the second ring continuously rotates faster, or slower, relative to the first ring.
Applicant’s arguments regarding claim rejections under 35 U.S.C. 103, found on pages 12-14 of the Remarks, have been considered but are moot, since claim 1 is allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Brouillette (Reg. No. 31,930) on 09/09/2021. See attached Interview Summary for details.
The application has been amended as follows:
Claim 1:
“…
a phase shifter driven by the driver and inducing rotation of the second ring, the phase shifter being adapted to shift [[the]] a position of the second ring at a shift angle relative to the first ring, the shift angle being between a minimum angle and a maximum angle and being a function of a measured diameter of the log;
…”


Claim 13:
“…the positioning of the second ring at the shift angle triggering compression of the air-spring when the measured diameter of the log to be debarked is higher than a diameter of a passage formed by the tool arms in the aperture.”

Claim 37:
“…wherein the phase shifter comprises:
a servomotor;
a moving member driven by the servomotor; and
two idling wheels pivotally mounted to the moving member driven by the driver; the servomotor momentarily displacing the moving member, the displacement of the moving member varying the speed of rotation of the second ring.”

Claims 17, 21-27, and 29:
	Cancel claims 17, 21-27, and 29.

Allowable Subject Matter
Claims 1-16 and 32-37 are allowed.
Applicant’s amendments filed on 06/22/2021 and the examiner’s amendments listed above have obviated the rejections of record. It is in the opinion of the examiner that the art of record neither anticipates nor renders the following limitations from claim 1 obvious in combination with the rest of the claimed limitations set forth in the independent claim:
“a phase shifter… adapted to shift the position of the second ring at a shift angle relative to the first ring, the shift angle being between a minimum angle and a maximum angle”

	Cholewczynski (US 20120305137 A1) teaches debarker having a rotating ring (figure 3, element 134), but does not disclose a phase shifter, and there is no motivation to include a phase shifter, since the debarker adjusts the tool arms (110a-c) by transferring fluid pressure between reservoirs via the actuation of valves (paragraph 0037). Including a phase shifter in Cholewczynski’s debarker would destroy the workability of the tool arms.
	Bray et al. (hereinafter Bray; US 4122877 A) teaches a debarker (figure 4) comprising a rotating ring (62), but does not disclose a second rotating ring, and a phase shifter and there is no motivation to include a phase shifter, since the debarker adjusts the tool arms by a compressor and a pump located in the rotating ring, pivoting against a stationary ring (figures 4 and 5, elements 56, 76, 58, and 42). Including a phase shifter in Bray’s debarker would destroy the workability of the tool arms.
Therefore, the prior art neither alone nor in combination anticipates nor renders obvious the claimed limitation, and no motivation is found to modify the prior art to obtain the claimed invention. To modify the prior art to obtain the claimed invention would destroy the workability of the prior art, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARKIS A AKTAVOUKIAN whose telephone number is (571)272-4444.  The examiner can normally be reached on Mon-Thu: 10:00-6:00; Fri: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHELLEY SELF can be reached on (571)272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAA/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725